Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19       PageID.358    Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

VERSA PRO GROUP, LLC,

             Plaintiff
                                       Case No.: 2:18-CV-13120-AJT-DRG
                                       Hon. Arthur J. Tarnow
v.

LINTECH GLOBAL, INC.,

             Defendant.



                             PROTECTIVE ORDER

      Pursuant to Federal Rule of Civil Procedure 26(c), the Court hereby enters

the following protective order governing discovery between Plaintiff Versa Pro

Group, LLC (“Versapro”) and Defendant Lintech Global, Inc. (“Lintech”).

      1.     Confidential Information – Any document 1 or thing that a party

reasonably and in good faith believes to contain confidential information that is not

publicly available (such as confidential research and development, commercial, or


1
  Throughout this protective order, “document” includes any written, printed, typed,
stored, photographed, recorded or otherwise reproduced Communication,
compilation or reproduction including computer or electronically generated or
stored information or data, and specifically includes all forms of electronic data. In
this definition of “document”, the term “Communication” means any oral, written
or electronic transmittal of information or request for information made from one
Person to another Person, whether made in Person, electronically, by telephone or
by any other means and includes any document(s) made for the purpose of
recording a Communication.
                                      1
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19       PageID.359    Page 2 of 12




other sensitive information) may be produced by that party with the clear and

obvious designation “CONFIDENTIAL.”

      2.    Non-Disclosure of Confidential Information – Subject to section 12

below, any document or thing designated as “CONFIDENTIAL” may only be used

to prosecute or defend the above-captioned lawsuit (“this Action”) and shall not be

disclosed to (or the content discussed with) anyone other than the following

persons:

            a.     The named parties in this case, their attorneys, and their support

                   staff (e.g., copying and document management personnel).

            b.     Vendors retained by the named parties’ attorneys including

                   litigation support services and the following categories of

                   persons: independent legal translators retained to translate in

                   connection with this lawsuit; independent stenographic

                   reporters and videographers retained to record and transcribe

                   testimony in connection with this lawsuit; graphics, translation,

                   or design services retained by the named parties’ attorneys for

                   purposes of preparing demonstrative or other exhibits for

                   deposition, trial, or other court proceedings in this lawsuit; and

                   non–technical jury or trial consulting services (expressly

                   excluding mock jurors).


                                      2
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19      PageID.360    Page 3 of 12




            c.     Deposition witnesses whose testimony is being taken with

                   respect to the document or thing, or about the subject matter of

                   the document or thing, who agree to abide by the terms of this

                   Protective Order.

            d.     This Court and its staff members.

            e.     Mediators or case facilitators appointed by this Court and/or

                   agreed to by the parties.

      3.    Highly Confidential Information – Attorney’s Eyes Only – Any

document or thing that a party in good faith believes to contain highly confidential

information that is not publicly available (confidential information that is

especially sensitive and could cause significant competitive harm if disclosed to an

unauthorized person, such as a trade secret, highly confidential research and

development information related to the producing party’s products, commercial, or

other highly sensitive information, license agreements or other highly confidential

technical, research and development, or financial information) may be produced by

that party with the clear and obvious designation “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY.”

      4.    Non-Disclosure of Highly Confidential Information – Any

document or thing designated “HIGHLY CONFIDENTIAL – ATTORNEY’S

EYES ONLY” may only be used to prosecute or defend this Action and shall not


                                       3
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19      PageID.361    Page 4 of 12




be disclosed to (nor the content discussed with) anyone other than the following

persons:

            a.    Outside attorneys of record in this lawsuit and their support

                  staff (e.g., copying and document management personnel)

            b.    Vendors retained by outside attorneys of record including

                  litigation support services and the following categories of

                  persons: independent legal translators retained to translate in

                  connection with this lawsuit; independent stenographic

                  reporters and videographers retained to record and transcribe

                  testimony in connection with this lawsuit; graphics, translation,

                  or design services retained by outside attorneys of record for

                  purposes of preparing demonstrative or other exhibits for

                  deposition, trial, or other court proceedings in this lawsuit; and

                  non–technical jury or trial consulting services (expressly

                  excluding mock jurors).

            c.    Deposition witnesses whose testimony is being taken with

                  respect to the document or thing, or about the subject matter of

                  the document or thing, who agree to abide by the terms of this

                  Protective Order.

            d.    This Court and its staff members.


                                      4
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19       PageID.362       Page 5 of 12




             e.     Mediators or case facilitators appointed by this Court and/or

                    agreed to by the parties.

      5.     Deposition Testimony – Any portions of requested testimony, a

transcript and/or a brief may be designated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY” if the party or attorney making

the designation reasonably and in good faith believes it will reveal a highly

sensitive information as discussed in section 3 above.

      6.     Motion Practice – All documents, testimony, and information

designated    as    “CONFIDENTIAL”         or   “HIGHLY      CONFIDENTIAL            –

ATTORNEY’S EYES ONLY” that are submitted to the Court Clerk as part of a

motion or other paper shall be filed pursuant to Local Rule 5.3. A redacted copy of

the motion or paper may be filed with the Court Clerk through the Court’s

electronic filing system and an unredacted copy of the motion or paper may be

filed under seal.

      An unsealed or unredacted copy of the confidential document, testimony, or

information may be used for the judge’s courtesy copy of the motion, but each

page containing confidential information shall be marked in such a way that it

clearly notifies the Court that the page contains confidential information that was

filed pursuant to Local Rule 5.3. The judge’s courtesy copy of the motion shall be

sent directly to the Judge’s chambers and not filed with the Court Clerk.


                                       5
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19       PageID.363   Page 6 of 12




         7.     Discovery from Third Parties – This Protective Order may apply to

discovery sought from persons or companies who are not parties to this lawsuit, as

long as that non-party agrees in writing to be bound by the terms of this Protective

Order.        Third parties may designate information produced under the

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

ONLY” designations.

         8.     Challenging “Confidential” or “Highly Confidential” – The

acceptance by a party of documents designated as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” shall not constitute

an agreement, admission or concession, or permit an inference, that the material(s)

are in fact properly the subject for protection under Fed. R. Civ. P.26 (c), or some

other basis. Any party that wishes to challenge the designation of any document,

thing, or testimony as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY” under Federal Rule of Civil Procedure 26(c) may

do so at any time by way of motion to this Court. The designating party shall have

the burden of justifying its designation. Before filing any such motion, however,

the parties shall first attempt to resolve their disagreement without Court

intervention.

         9.     Trial Testimony – This Protective Order shall govern proceedings at

trial.


                                       6
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19       PageID.364   Page 7 of 12




         10.   Termination of Lawsuit – Within thirty (30) days after final

disposition of this action, including any appeals, all documents and things

designated     as   “CONFIDENTIAL”        or   “HIGHLY       CONFIDENTIAL          –

ATTORNEY’S EYES ONLY,” and all copies thereof, shall either be returned to

the party that produced them, or they may be destroyed with permission of the

party that produced them. This provision shall not apply to documents and things

the Court determines are not confidential. Outside litigation counsel for each party

may keep a copy of all pleadings and other documents filed with the Court for their

files.

         11.   Inadvertent Production of Privileged Material – Any inadvertent

production of privilege or work product protected material shall not result in the

waiver of any associated privilege (attorney-client privilege, work product doctrine,

etc.). However, the disclosure of any particular material shall cease to be

“inadvertent” if the receiving party notifies the producing party of the disclosure

and the producing party does not request the return of the privileged matter within

10 days.

         12.   Arbitration Discovery. Versapro has been involved in an arbitration

in the American Arbitration Association, In re Arbitration between: VersaPro

Group, LLC and Seascape Consulting, Inc., Case No. 01-18-0002-5286 (“the

Arbitration”). A Protective Order or Confidentially Agreement will be entered in


                                      7
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19      PageID.365    Page 8 of 12




the Arbitration. The parties herein agree that all documents produced and

testimony taken in that Arbitration shall be treated as though they have been

produced and taken in this litigation under the following conditions: (a) documents

and testimony which were designated by a party as Confidential in the Arbitration

shall be treated in this action as if they have been designated as

“CONFIDENTIAL” in this action; and (b) documents and testimony which were

designated by a party as “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

ONLY” in the Arbitration shall be treated in this action as if they have been

designated as “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” in

this action.

       Likewise, the parties herein agree that all documents produced and

testimony taken in this litigation shall be treated as though they have been

produced and taken in the Arbitration under the following conditions: (a)

documents      and   testimony   which    were   designated    by   a    party   as

“CONFIDENTIAL” in this litigation shall be treated in this action as if they have

been designated as “CONFIDENTIAL” in the Arbitration; and (b) documents and

testimony which were designated by a party as “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY” in this litigation shall be treated in the Arbitration

as if they have been designated as “HIGHLY CONFIDENTIAL – ATTORNEY’S

EYES ONLY” in the Arbitration.


                                     8
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19   PageID.366   Page 9 of 12




Respectfully submitted,

By: /s/Brian B. Brown                  By: /s/James J. Boutrous, II
Brian B. Brown (P62733)                James J. Boutrous II (P53710)
Steven Susser (P52940)                 Mark W. Steiner (P78817)
Brian S. Tobin (P67621)                MCDONALD HOPKINS PLC
CARLSON, GASKEY & OLDS, P.C.           39533 Woodward Ave., Suite 318
400 W. Maple, Suite 350                Telephone: (248) 646-5070
Birmingham, Michigan 48009             jboutrous@mcdonaldhopkins.com
Telephone: (248) 988-8360              msteiner@mcdonaldhopkins.com
Facsimile: (248) 988-8363
bbrown@cgolaw.com                      Counsel for Defendant
ssusser@cgolaw.com

Counsel for Plaintiff

      SO ORDERED.



Dated: January 3, 2019             s/Arthur J. Tarnow
                                   The Honorable Arthur J. Tarnow
                                   United States District Court Judge




                                   9
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19         PageID.367    Page 10 of 12




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

 VERSA PRO GROUP, LLC,

                Plaintiff
                                           Case No.: 2:18-CV-13120-AJT-DRG
                                           Hon. Arthur J. Tarnow
 v.

 LINTECH GLOBAL, INC.,

                Defendant.




  EXHIBIT A – AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

           I, __________________________, declare as follows:

      1.     I have read the Protective Order in the above captioned case and agree to

             abide by the terms of the Protective Order with respect to documents and

             things    designated     as       “CONFIDENTIAL”         or     “HIGHLY

             CONFIDENTIAL – ATTORNEY’S EYES ONLY.”.

      2.     I promise that I will only use the documents and things designated as

             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S

             EYES ONLY” that are given to me for purposes of this lawsuit.

      3.     I promise that I will not disclose or discuss information that I learn from

             documents and things designated as “CONFIDENTIAL” or “HIGHLY



                                           1
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19         PageID.368    Page 11 of 12




           CONFIDENTIAL – ATTORNEY’S EYES ONLY” with anyone except

           as permitted in the Protective Order.

    4.     I acknowledge that, by signing this agreement, I am subjecting myself to

           the jurisdiction of the United States District Court for the Eastern District

           of Michigan with respect to enforcement of this Protective Order.

    5.     I understand that any disclosure or use of documents or things designated

           as    “CONFIDENTIAL”             or   “HIGHLY       CONFIDENTIAL           –

           ATTORNEY’S EYES ONLY,” or information learned from the

           documents or things, in any manner contrary to the provisions of the

           Protective Order may subject me to sanctions for contempt of court.




         Date: ___________


                     ____________________________________
                                               [Signature]




                                        2
Case 2:18-cv-13120-AJT-DRG ECF No. 13 filed 01/03/19         PageID.369    Page 12 of 12




                           CERTIFICATE OF SERVICE

        I certify that on January 3, 2019, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of
 such filing to all attorneys of record.

                                               CARLSON, GASKEY & OLDS, P.C.

 Dated: January 3, 2019                        By: /s/ Brian B. Brown
                                                  Brian B. Brown (P62733)
                                                  400 W. Maple, Suite 350
                                                  Birmingham, MI 48009
                                                  Phone: (248) 988-8360
                                                  Fax: (248) 988-8363
                                                  bbrown@cgolaw.com




                                        3
